DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “convex” feature recited in claims 4 and 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “fast” in claim 1is a relative term which renders the claim indefinite. The term “fast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims fails to define what constitutes fast.  It is uncertain how the claimed invention is limited, if any, by the preamble.
Claim 1 recites the limitation "the inlet end" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites the limitation “a water stop plate” in lines 1-2.  It appears to be a double inclusion of the “water stop plate” recited in claim 1, line 4.
Claim 3 recites the limitation "the inlet end of the water outlet nozzle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites the limitation “a crack” in line 3.  It appears to be a double inclusion of the “crack” recited in claim 1, line 4.
Claim 4 recites the limitation "the upper surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation “the water outlet body is provided with a groove on the upper face” in lines 1-2.  The specification discloses, in paragraph 0027, that the upper surface of the water outlet body is provided with a groove 32.  Figure 1 shows reference character 32 as a circular recess.  The term “groove” is defined as: a long, narrow cut or indentation in a surface.  Dictionary.com.  It is uncertain how a circular recess constitutes a groove.  What is limited by the term “groove” is uncertain. 
Claim 5 recites the limitation "the upper face" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "the upper periphery" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "the lower surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
The term “soft” in claim 9 is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is uncertain what constitutes soft. 
Claim 11 recites the limitation “a water stop plate” in lines 1-2.  It appears to be a double inclusion of the “water stop plate” recited in claim 1, line 4.
Claim 11 recites the limitation "the inlet end of the water outlet nozzle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation “a crack” in line 3.  It appears to be a double inclusion of the “crack” recited in claim 1, line 4.
Claim 12 recites the limitation "the upper surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation “the water outlet body is provided with a groove on the upper face” in lines 1-2.  The specification discloses, in paragraph 0027, that the upper surface of the water outlet body is provided with a groove 32.  Figure 1 shows reference character 32 as a circular recess.  The term “groove” is defined as: a long, narrow cut or indentation in a surface.  Dictionary.com.  It is uncertain how a circular recess constitutes a groove.  What is limited by the term “groove” is uncertain. 
Claim 13 recites the limitation "the upper face" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites the limitation "the upper periphery" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites the limitation "the lower surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation “a water stop plate” in lines 1-2.  It appears to be a double inclusion of the “water stop plate” recited in claim 1, line 4.
Claim 16 recites the limitation "the inlet end of the water outlet nozzle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation “a crack” in line 3.  It appears to be a double inclusion of the “crack” recited in claim 1, line 4.
Claim 17 recites the limitation "the upper surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites the limitation “the water outlet body is provided with a groove on the upper face” in lines 1-2.  The specification discloses, in paragraph 0027, that the upper surface of the water outlet body is provided with a groove 32.  Figure 1 shows reference character 32 as a circular recess.  The term “groove” is defined as: a long, narrow cut or indentation in a surface.  Dictionary.com.  It is uncertain how a circular recess constitutes a groove.  What is limited by the term “groove” is uncertain. 
Claim 18 recites the limitation "the upper face" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites the limitation "the upper periphery" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites the limitation "the lower surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 21 recites the limitation “a water stop plate” in lines 1-2.  It appears to be a double inclusion of the “water stop plate” recited in claim 1, line 4.
Claim 21 recites the limitation "the inlet end of the water outlet nozzle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 21 recites the limitation “a crack” in line 3.  It appears to be a double inclusion of the “crack” recited in claim 1, line 4.
Claim 22 recites the limitation "the upper surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 23 recites the limitation “the water outlet body is provided with a groove on the upper face” in lines 1-2.  The specification discloses, in paragraph 0027, that the upper surface of the water outlet body is provided with a groove 32.  Figure 1 shows reference character 32 as a circular recess.  The term “groove” is defined as: a long, narrow cut or indentation in a surface.  Dictionary.com.  It is uncertain how a circular recess constitutes a groove.  What is limited by the term “groove” is uncertain. 
Claim 23 recites the limitation "the upper face" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 24 recites the limitation "the upper periphery" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 24 recites the limitation "the lower surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Applicant should not misconstrue the lack of art rejection as an indication of allowable subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9-11, 20 and 21 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (3,273,804).
Wilson discloses a fast water stop structure comprising:
a body 10 provided with an internal watercourse 12, 13 and a water outlet hole (opening at flange 16) connected to the watercourse, the inlet end (upstream end of chamber 13) of the water outlet hole is provided with a water stop plate 11, the water stop plate is provided with a crack 22;
wherein the body comprises an interconnected housing 14, 26 and a water outlet panel 16, the water outlet panel is provided with a connection hole (hole of groove 17), the body is provided with a water outlet body 18 internally, the water outlet body is provided with a raised water outlet nozzle (slot in slot plate 19; slot is raised radially from the longitudinal axis), the water outlet nozzle is matched with and connected with the connection hole, the water outlet hole is disposed in the water outlet nozzle;
wherein a water stop plate 11 is provided in the body at the inlet end of the water outlet nozzle, the water stop plate is provided with a crack corresponding to the inlet end of the water outlet nozzle;
wherein the water stop plate is a soft rubber stop plate (col. 2, ll. 55-56).
Claim(s) 1-3, 7-11, 15, 16, 20 and 21 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodford (3,023,767).
Woodford discloses a fast water stop structure comprising:
a body 3, 5 provided with an internal watercourse 30 and a water outlet hole (hole of chamber 30) connected to the watercourse, the inlet end (upstream end of chamber 30) of the water outlet hole is provided with a water stop plate 12, the water stop plate is provided with a crack 25;
wherein the body comprises an interconnected housing 3 and a water outlet panel 5, the water outlet panel is provided with a connection hole (hole of chamber 30), the body is provided with a water outlet body 31, 34 internally, the water outlet body is provided with a raised water outlet nozzle (space between elements 31 and longitudinal passage through spring 34; raised radially from the longitudinal axis), the water outlet nozzle is matched with and connected with the connection hole, the water outlet hole is disposed in the water outlet nozzle;
wherein a water stop plate 12 is provided in the body at the inlet end of the water outlet nozzle, the water stop plate is provided with a crack corresponding to the inlet end of the water outlet nozzle;
wherein the water stop plate is a soft rubber stop plate (col. 2, ll. 54-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodford (3,023,767).
Woodford discloses that diaphragm member 12 is made of any suitable flexible and resilient material.  Even if Woodford does not specifically disclose rubber, rubber is a well known flexible and resilient material.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have made Woodford’s member 12 from rubber to reduce cost by utilizing known and existing materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK